Citation Nr: 1704114	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  10-10 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for vision disability (refractive error).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976, and May 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The record shows that the Veteran submitted a notice of disagreement on the above issues along with the issue of entitlement to service connection for sleep apnea.  Because the originating agency subsequently granted service connection for sleep apnea in a January 2015 rating decision, which is a full grant of the benefit sought on appeal, there remains no controversy as to that claim for the Board's consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

Also, the Board notes that the Veteran's substantive appeal specifically limited his appeal to the Board to the matters of service connection for left shoulder disability and refractive error.  See VA Form 9 (March 2010).  The Board acknowledges that the Veteran has other claims concurrently pending before the RO.  However, there is no perfected appeal to the Board of record in these other matters (at least at this time).  Therefore, the Board does not have jurisdiction to review these other matters, which arise from an October 2015 claim for benefits.  See VA 21-526EZ (October 12, 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The record shows that the Veteran seeks a video conference hearing in this appeal before a Member of the Board.  See Third Party Correspondence (February 2017).  Therefore, remand is necessary.  38 C.F.R. § 20.700 (A hearing on appeal will be granted if the claimant expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing before a Member of the Board in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




